Citation Nr: 1602335	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-23 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1973 to July 1977, and had almost 16 years of prior active duty service.  The Veteran died on February 15, 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  In February 2015, this matter was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of Vietnam, or to have otherwise been exposed to herbicides/Agent Orange in service.

2.  The Veteran died on February [redacted], 2010; the immediate cause of his death was aspiration pneumonia due to, or as a consequence of, decompensated chronic liver disease; metabolic encephalopathy and myocardial infarction have also been identified as possible causes of death.

3.  The Veteran's pneumonia is not shown to have been related to a disease or injury incurred or aggravated in service, or to have been caused or aggravated by a service-connected disability.

4.  The Veteran's liver disease was not manifested during service, or in the first postservice year, and is not shown to have been related to a disease, injury, or event in service.
5. The Veteran's metabolic encephalopathy was not manifested in service and is not shown to have been related to a disease, injury, or event therein.

6.  A myocardial infarction (MI) in service or in the first postservice year is not shown, and the Veteran's MI is not shown to have been related to service (to include as due to environmental exposures therein).

7.  At the time of his death, the Veteran's service-connected disabilities were: intervertebral disc syndrome, bronchial asthma, a left shoulder disability, a right wrist disability, and a foot disability; it is not shown that such disabilities caused or contributed to his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2015); 38 C.F.R. § 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Under 38 U.S.C.A. § 5103(a), notice in a claim seeking service connection for cause of a Veteran's death (DIC) must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).
By correspondence in September 2010 and in May and September 2011, the appellant was informed of what is needed to substantiate a claim of service connection for the cause of the Veteran's death, and of the information needed to support the claim; she received Hupp-compliant notice.  

The Veteran's service and VA treatment records are associated with the record.  The RO secured a medical advisory opinion in November 2011 addressing whether the Veteran's service-connected bronchial asthma caused or contributed to his aspiration pneumonia.  That opinion (discussed in greater detail below) is adequate for rating purposes, as it reflects familiarity with record and includes adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO did not seek a medical advisory opinion as to whether the Veteran's liver disease and aspiration pneumonia were otherwise related to service/a service-connected disability.  Absent any competent evidence suggesting that either liver disease or aspiration pneumonia may be associated with his service, a medical nexus opinion addressing such question is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).

In April 2013, the Social Security Administration (SSA) advised the RO that the Veteran's SSA file had been destroyed.  

The appellant has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in the producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include cirrhosis of the liver) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cirrhosis of the liver). 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
If a Veteran was exposed to an herbicide agent (Agent Orange) during active military, naval, or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Ischemic heart disease (which includes, by definition, myocardial infarction) is an enumerated disease. Veterans who served in the Republic of Vietnam during the Vietnam Era or who served at or near the Korean DMZ are presumed to have been exposed to herbicides/Agent Orange.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's death certificate lists the immediate cause of his death as aspiration pneumonia due to, or as a consequence of, decompensated chronic liver disease; a death discharge summary also identifies metabolic encephalopathy and myocardial infarction as possible causes of death.  At the time of his death, the Veteran's service-connected disabilities were: intervertebral disc syndrome, bronchial asthma, a right wrist disability, a left shoulder disability, and a left foot disability.  

The Veteran's STRs are silent for complaints, diagnoses, or treatment related to pneumonia, liver disease, a heart disability, or metabolic encephalopathy.  While several of his STRs note complaints of chest pain, no abnormality was found.

A January 1978 VA medical examiner found that the Veteran's chest pains (for which he was seeking to establish service connection) were musculoskeletal in origin; costochondritis was diagnosed.  An August 1978 rating decision denied service connection for chest pain, finding that the Veteran's musculoskeletal chest pain reported postservice was unrelated to the chest pains in service, which were acute.

The appellant contends that the Veteran's MI (which is listed as a possible cause of his death) should be service-connected on a presumptive basis as due to exposure to Agent Orange.  In her September 2012 substantive appeal, she alleged that he was exposed to herbicides while stationed in Korea (and during secret missions to Vietnam).  Pursuant to the Board's February 2015 remand, the RO secured verification that he did not serve in the Republic of Vietnam and was not exposed to herbicides during service.  See August 2015 Formal Finding of the Unavailability to Verify Exposures to Herbicides.  As there is no affirmative evidence that he served in Vietnam or was otherwise exposed to herbicides in service, the presumptive provisions of 38 U.S.C.A. § 1116  do not apply, and service connection for the cause of the Veteran's death on the basis that an MI that contributed to his death may be presumed service-connected as due to exposure to herbicides/Agent Orange in service is not warranted.

Regarding the underlying death causing disability, i.e., liver disease (cirrhosis of the liver), the evidence does not show that such disease was manifested in service or in the first postservice year.  The first mention of liver disease in the record is not until March 2004, when a history of ethanolic liver damage was noted.  Earlier VA treatment records from the 1990s do not show a diagnosis, or note a medical history, of liver disease.  Consequently, service connection on the basis that his death-causing liver disease became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137), is not warranted.  

The appellant has also proffered a secondary service connection theory of entitlement.  She alleges that the Veteran's aspiration pneumonia, present at the time of his death, was caused by his service-connected bronchial asthma. 

In November 2011, a VA physician, who reviewed the record, opined that the Veteran's death-causing disabilities, including aspiration pneumonia, were less likely due to his service-connected bronchial asthma.  The consulting provider noted that the Veteran was admitted to the hospital with diagnoses of acute coronary syndrome and MI secondary to alcohol withdrawal/delirium tremens; aspiration pneumonia was listed as a comorbidity.  His condition continued to deteriorate due to his chronic liver disease, which in turn caused a metabolic encephalopathy, the final cause of death.  He opined that the asthma did not require hospitalization, and was not exacerbated during his hospitalization (i.e., that there is nothing to suggest that it caused or aggravated the pneumonia).

The appellant's own allegation that the Veteran's aspiration pneumonia was caused by his service-connected bronchial asthma is not competent evidence.  Whether a disability (such as asthma) caused or aggravated another disability (such as pneumonia) is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The appellant is a layperson, and does not cite to supporting medical opinion or medical treatise evidence.  

As the diseases which caused or contributed to cause the Veteran's death are not shown to have been related to his service, and it is not shown that any of his service-connected disabilities caused or contributed to his death, the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  Accordingly, her appeal in this matter must be denied.




ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


